 640DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.By discriminating in regard to the hire and tenure of employment ofDwight L. Stephenson, thereby discouraging membership in Local 202, Inter-national Brotherhood of Electrical Workers, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (3)of the Act.6.By interfering with, restraining, and coercing her employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.8.The Respondent has not discriminated against Milton Crane and ChesterEgan, as alleged in the complaint.[Recommended Order omitted from publication in this volume.]MONTGOMERY WARD & CO., INCORPORATEDandAMERICAN FEDERATIONor LABOR.CaseNo. 3-CA-189.March5, 1951Decision and OrderOn November 7, 1950, Trial Examiner Henry J. Kent issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Iespondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Respondent also requested oral argument.This request is herebydenied because, in our opinion, the record, exceptions, and brief ade-quately present the issues and positions of the parties.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following additions andmodifications : 21.We find, as did the Trial Examiner, that the Respondent violatedSection 8 (a) (1) of the Act by the following conduct of ManagerBoughton : (1) Interrogating employees Lois Krott, Frances Scordo,and Loretta Stuckey as to whether they had received solicitation1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Houston, Murdock, and Styles].1The Trial Examiner stated that the complaint alleged that Victor was discharged on orabout July 11, 1949.This date is hereby corrected to June 11, 1949.93 NLRB No. 89. MONTGOMERY WARD & CO., INCORPORATED641letters from the Union; (2) telling employees Scordo and Stuckeythat he was going to "isolate" and discharge Elizabeth Victor; and(3)warning Stuckey to stay away from "Victor and her gang."The Respondent contends that its interrogation was not violativeof the Act because Boughton's inquiries as to whether the employeeshad received letters from the Union were "isolated and innocuous."We do not agree.The Board has consistently held that the question-ing of employees as to any aspect of union activity isper seviolativeof Section 8 (a) (1) of the Act.3Moreover, the Respondent's argu-ment overlooks the fact that Boughton's interrogation was accom-panied by threats of retaliation directed against Victor, the leadingunion proponent in the store, and was part of a course of conductantagonistic to unionism.In this connection, we find no merit in theRespondent's further argument that Boughton's comments about Vic-tor could not have been interpreted as threats to punish employeesfor engaging in union or concerted activities because neither Boughtonnor the employees were aware of Victor's union activities at that time.Boughton's statements about Victor immediately followed his inter-rogation of these employees as to whether they had been solicited bytheUnion.In this context, his threats to isolate and dischargeVictor could have had only one meaning, that Boughton intended topunish her because he knew, or believed, that she was engaging inunion activities.42.We also agree with the Trial Examiner's conclusion that theRespondent discriminatorily discharged Elizabeth Victor on or aboutJune 14, 1949,5 in violation of Section 8 (a) (3) and 8 (a). (1) of theAct.The Respondent's discriminatory motivation is readily apparentfrom Manager Boughton's assertions to employees Scordo and Stuckey,on June 3 or 4, 1949, when he interrogated them with respect to theUnion, that he intended to isolate and discharge Victor.6More-over, the summary nature of her discharge and Manager Boughton'srefusal to give Victor any explanation for her termination tends torefute the Respondent's contention that it discharged Victor for cause,8Standard-Coosa-Thatcher Company,85NLRB 1358,and cases cited therein ;NewJersey CarpetMills, Inc.,92 NLRB 604SWe find no merit in the Respondent's contention that Stuckey, a department head,was a supervisor and that Boughton's remarks to her were thereforeprotectedAsdiscussedbelow,we find that the Respondent's departmentheads are not supervisorswithin the meaning of Section 2 (11) of the Act.Nor do we regard as controlling in this case the question of whether the employeescameto see Boughton voluntarily or were summoned by him. In each instance, Boughtoninitiated the conversation about the UnionThis corresponds to the date on which the replacement for Victorwas hired, and isthe date implied by the Trial Examiner°The Respondent contends, in support of its argument that Victor was discharged forcause,that Boughton did not knon of Victorsunionactivities until after shewas dis-charged.Such knowledge is evident, however, from the statements made by Boughtonto employees Scordo and Stuckey943732-51-42 642DECISIONSOF NATIONALLABOR RELATIONS BOARDnamely because of her "troublemaking" and unsatisfactory sales-record .7The Respondent alleges that it became dissatisfied with Victor'swork shortly after August 1948, the date of her last merit increase.However, in support of its allegation that it discharged her for cause,the Respondent introduced evidence of specific instances of "trouble-making and insubordination" dating back to June 1947. It is appar-ent from this evidence that the complaints about Victor, upon whichthe Respondent relies, were as infrequent and trivial after August1948 as they were before that date.Similarly, although the Respond-ent admits that it considered Victor's work satisfactory until August1948, as reflected in her merit increase at that time, it contends thather sales record was poor throughout 1948 as well as 1949.Moreover,the Respondent has failed to introduce any evidence to show thatVictor's sales actually decreased more than the sales in the otherdepartments of the store or in similar departments of its other stores.In any event, it seems highly improbable that, if the Respondent hadbecome dissatisfied with Victor's work shortly after August 1948,itwould have retained her in its employ for almost a year after thatdate, until June 1949.We therefore find no merit in the Respondent'scontention that Victor was discharged for cause.8On the basis of these facts and particularly in view of Boughton'sstated intention to isolate and discharge Victor the timing of herdischarge which followed soon after the start of the Union's organi-zational campaign,9 and the further fact that Victor was summarilydischarged without warning and without any explanation, we aresatisfied that Victor was discharged because of her union activities.Nor do we find any merit in the Respondent's contention thatVictor, as well as the other department heads, was a supervisor withinthe meaning of the Act. The Respondent employs approximately18 department heads and about 20 second girls or extra employees,who assist the so-called department heads in selling, keeping the de-partments clean, and maintaining stock and sales records.Althoughthe department heads generally earn more than the second girls, theyperform the same duties, work the same hours, and, like the secondgirls, are required to punch a time clock.As extra employees are'we find that the provision in Victor's application for employment that her employ-ment might be "terminated at any time without notice" does not preclude the Boardfrom concluding, as it does here, that the summary nature of her discharge was,inter alia,indicative of discriminatory motivation.s In reaching this conclusion,we do not rely on the amount of commissions earned byVictor or on the Trial Examiner's statement that "the Respondent is treading on dangerousground when he asserts [complaints regarding working conditions]to be grounds fordischarge."9We do not credit the testimony of Boughton and Stearns that they discussed thepossibility of discharging Victor as early as December 1948 and that they decided todischarge her on May 19, 1949. MONTGOMERY WARD & CO., INCORPORATED643assigned to those departments of the store which are particularlybusy, some of the departments heads work alone, either all or partof the time. In fact, at the time of her discharge, and for severalmonths before, Victor was the only one in her department.Althoughthe Respondent contends that the department heads responsibly directand supervise the work of the second girls in their respective de-partments, it is clear that their direction of the work of the secondgirls consists of transmitting to them the instructions which thedepartment heads receive from the manager and assistant manager,and that their supervision is of the type usually exercised by experi-enced employees over those less experienced.Nor does the recordsupport the Respondent's assertion that department heads have thepower effectively to recommend the hiring, promotion, transfer, dis-charge, or discipline of extra employees,10 or that they have everbeen informed that they possess such authority.Moreover, to findthese individuals to be supervisors would create the highly improb-able supervisory ratio of approximately one supervisor for eachemployee."'We therefore find that the Respondent's departmentheads are not supervisors within the meaning of Section 2 (11) ofthe Act IzOrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Montgomery Ward & Co.,Incorporated, Olean, New York, its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a) Interrogating its employees as to union activities in the store;and threatening its employees with -discharge or other economicreprisals because of their union affiliation or activities.(b)Discouraging membership in American Federation of Labor'13or in any other labor organization of its employees, by dischargingand refusing to reinstate any of its employees or by discriminatingin any other manner in regard to their hire and tenure of employment,or any term or condition of employment.10Boughton testified to only one instance, during Victor's 3 years as a department head,where her recommendation allegedly was given weight In that case, however, Victorrecommended Scordo, the second girl in her department, for promotion to a departmenthead, and the Respondent, instead, promoted employee Searl to that position.Severalmonths later, Scordo was "promoted" to a job in the office.11 The Board has often considered the relative number of employees and alleged super-visors in determining the supervisory status of individualsThe Ironsides Company,87 NLRB 1564;Gellman Manufacturing Company,87 NLRB 292.12 Leopold Adler Company,82 NLRB 482.'swe find no merit in the Respondent's contention that the record is lacking in proofthat American Federation of Labor is, for the purposes of this case, a labor organizationwithin the meaning of Section 2 (5) of the Act. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist American Federation of Labor,or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all of such activities, except to the extentthat such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Elizabeth Victor immediate and full reinstatementto her former or substantially equivalent position, without prejudiceto her seniority or other rights and privileges.(b)Make whole Elizabeth Victor, in the manner set forth in thesection of the Intermediate Report entitled "The Remedy," 14 for anyloss of pay she may have suffered as a result of the Respondent'sdiscrimination against her.(c)Upon request, make available to the National Labor RelationsBoard, or its agents, for examination and copying, all payroll records,social security payment records, time cards, personnel records andreports, and all other records necessary to an analysis of the amountof back pay due under the terms of this Order.(d)Post at its store in Olean, New York, copies of the notice at-tached hereto and marked "Appendix A." 15 Copiesof said notice,to be furnished by the Regional Director for the Third Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Third Region, in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHERORDEREDthat the complaint herein, insofar as italleges other violations of Section 8 (a) (1) of the Act, be, and ithereby is, dismissed."Victor's loss of pay shall, however,be computed from the date for which she lastreceivedwage payments from the Respondent, rather than from. June 25, 1949, asrecommendedby theTrial Examiner15 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be inserted before the words,"A Decision and Order,"the words, "ADecree of the United States Court of Appeals Enforcing " MONTGOMERY WARD & CO., INCORPORATEDAppendix ANOTICE TO ALL EMPLOYEES645Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT interrogate our employees as to union activitiesin our store; or threaten our employees with discharge or othereconomic reprisals because of their union affiliation or activities.WE WILL NOTdiscouragemembership in AMERICAN FEDERATIONOF LABOR, or in any other labor organization of our employees,by discharging or refusing to reinstate any of our employees, orby discriminating in any other manner in regard to their hire andtenure of employment, or any term or condition of employment.WE WILL NOT in any other manner interfere with' _restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist AMERI-CAN FEDERATION OF LABOR, or any other labor organization, tobargain collectively through representatives of their own choos-ing, to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all of such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the Act.WE WILL offer to Elizabeth Victor immediate and full reinstate-ment to her former or substantially equivalent position, withoutprejudice to her seniority or other rights and privileges previouslyenjoyed, and make her whole for any loss of pay she may havesuffered as a result of our discrimination against her.All our employees are free to become, remain, or refrain from be-coming or remaining, members of AMERICAN FEDERATION OFLABOR,or any other labor organization, except to the extent that this right maybe affected by an agreement in conformity with Section 8 (a) (3)of the Act.We will not discriminate in regard to hire or tenure ofemployment or any term or condition of employment against any em-ployee because of membership in or nonmembership in any such labororganization.MONTGOMERY WARD & Co., INCORPORATED,Employer.By -------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 646DECISIONSOF NATIONALLABOR RELATIONS BOARDIntermediate ReportWx2liam Naimark,Esq., for the General Counsel.David L. Dickson, Esq.,andBrooksWynne, Esq.,of Chicago, Ill., for Re-spondent.STATEMENT OF THE CASEUpon charges and amended charges duly filed and served by the AmericanFederation of Labor, herein called the Union, the General Counsel of the Na-tional Labor Relations Board, herein called, respectively, the General Counsel'and the Board, by the Regional Director for the Third Region (Buffalo, NewYork), issued a complaint dated April 14, 1950, against Montgomery Ward &Co., Incorporated, of Olean, New York, herein called Respondent, alleging thatRespondent had engaged in and was engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of theLabor Management Relations Act, 61 Stat. 136, herein called the Act. Copiesof the charges and the complaint together with a notice of hearing were dulyserved upon Respondent and the Union.With respect to the unfair labor practices, the complaint in substance, asamended at the hearing, alleges that: (a) Respondent discharged employeeElizabeth Victor on or about July 11, 1949, because she joined and assisted theUnion, or because she engaged in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection; (b) that Respondentthreatened and warned its employees to refrain from joining or assisting theUnion or engaging in concerted activities with Victor or other employees ; and(c) that Respondent engaged in acts of surveillance of the employees regardingtheir union activities.Before the opening of the hearing, Respondent filed a written motion for aspecific bill of particulars regarding the several allegations of the complaint.This motion was granted in part and denied in part by Trial Examiner StephenBean to whom it had been referred for consideration and the General Counsel,in substance, complied with Mr. Bean's ruling.Thereafter Respondent duly filed its answer admitting the allegations of thecomplaint regarding its business operations, but denying the commission of thealleged unfair labor practices'Pursuant to notice, hearing was held on June 5 and 6, 1950, at Olean, NewYork, before the undersigned Trial Examiner duly designated to act in theplace and stead of Trial Examiner BeaIi by the Chief Trial Examiner.The General Counsel and the Respondent were represented by counsel. Fullopportunity to be heard, to examine and cross-examine witnesses, and to in-troduce evidence bearing on the issues was afforded to all parties.At the opening of the hearing, a motion by the General Counsel was grantedto amend the complaint by including an allegation that Respondent engaged insurveillance in respect to the Union or concerted activities of the employees.Respondent requested that particulars be furnished respecting the new allega-tion and at the same time renewed its earlier motion previously ruled on anddenied in part by Trial Examiner Bean and moved for a continuance. Pursuantto the undersigned's order, the name of Respondent's agent guilty of alleged sur-veillance was stated on the record.The earlier ruling of Trial Examiner Bean1Ths term includescounselappearing on behalf of the General Counsel.2 Subsequently, during the hearing a motion was granted to amend the answer byincluding averment that Victor, the 8 (a) (3) complainant, was a supervisor within themeaning of the Act. MONTGOMERY WARD & CO., INCORPORATED647was confirmed, and the requested continuance presently denied without prej-udice to consideration df a later request for continuance at the close of theGeneral Counsel's case, providing a proper showing of prejudice or surprise wasthan made.8At the close of the General Counsel's case-in-chief, Respondent moved to dismissthe various allegations of the complaint for the reasons that the proof offeredfailed to sustain them.The motion was granted in respect to the allegationcharging surveillance, but denied without prejudice to later renewal regardingthe 8 (a) (3), and other independent 8 (a) (1) allegations.At the close of the hearing, Respondent renewed his former motions and inaddition also moved to dismiss the 8 (a) (3) allegation pertaining to Victor forthe reason that the evidence shows her to be a supervisory employee within themeaning of the Act. Rulings on all of the Respondent's outstanding motions werereserved pending consideration of the entire record and they are now disposedof by the findings and conclusions below.The parties were afforded an opportunity to present oral argument before theundersigned but waived it. They were then granted 15 days to file briefs. Briefsfrom both parties have been duly received.Upon the entire record, and from his observation of the witnesses, the under-signed makes the following :FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTMontgomery Ward & Co., Incorporated, is an Illinois corporation whichmaintains its office and principal place of business at Chicago, Illinois. It isengaged in the sale and distribution of merchandise throughout the UnitedStates through the medium of mail order houses and retail stores, including aretail store in Olean, New York, and the only unit of Respondent's business in-volved in this proceeding.Respondent, during the year of 1948, sold merchandise valued in excess of`$500,000, of which approximately 10 percent was shipped to points outside ofNew York State.During the same period said store purchased or receivedmerchandise valued in excess of $500,000, of which approximately 70,percentwas received from points outside the State of New York.Respondent admits the facts above are substantially correct.II. THE ORGANIZATION INVOLVEDThe American Federation of Labor is a labor organization admitting to mem-bership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. Introductory summary of the labor relations and factual backgroundFor several years last past, Respondent has operated its retail store at Olean,New York, under the management of Paul Boughton.Insofar as the record shows no formal organizational campaign had everbeen initiated at Respondent's store until the early part of May 1949.At thistime, A. S. Cummings, recording secretary of an A. F. of L., "Teamsters" local8No subsequent request for a continuance was thereafter made by Respondent. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the area, reported to Martin C. McIntyre, a general organizer for the A. F. of L.,that the employees desired to organize. 4A few days later in May 1949, McIntyre met with Respondent's employeesElizabeth Victor and Helen Sakala at Olean to map out a proposed organizingcampaign.About 1 week later, Victor prepared a list containing the namesand addresses of a number of Respondent's employees for McIntyre, who, on orbefore May 31, sent letters to the employees named on the list soliciting them tojoin the Union.An application card for membership in an A. F of L. FederalLabor Union to be formed was enclosed with each letter. One of these cardswas signed by Victor on June 1, 1949.On June 2 or 3, 1949, employee Parks, hereinabove mentioned, informedBoughton that she had received one of the letters, shortly thereafter, Boughtoncalled some of the other employees to his office and asked them if they had alsoreceived similar letters from the Union.As more particularly discussed below,after employees Scordo and Stuckey admitted receiving such letters Boughtonin substance warned them to have nothing to do with Victor and her gangThereafter on June 11, 1949, Victor left the store to go on her regular 2-weekannual vacation.Two or three days afterward, Boughton hired a new employeeto take over the job Victor had filled for nearly 3 years.Victor learned of thearrangement about June 22 and called Boughton on the telephone to ascertainif this meant that she was to be discharged; Boughton informed her that shehad been, but refused to give any reason for the action takenOn July 13, 1949, the Union filed charges averring among other things thatVictor and Sakala (the latter, however was not named as a complainant in thecase) had been discriminatorily discharged for engaging in union activities, andthat Respondent had engaged in other conduct in violation of Section 18 (a) (1)of the Act.B. Interference, restraint, and coercionEmployees Lois Krott, Frances Scordo, and Loretta Stuckey, all witnessescalled by the General Counsel, testified that within a few days after they hadeach received a letter from the Union soliciting their membership, Manager.Boughton interrogated each of them and asked them whether they had receivedsuch a letter 6Knott testified that Boughton asked her whether she had received such a letterand said that when she replied "Yes," he merely remarked that he was opposedto unions.But, after addressing similar inquiries to Scordo and Stuckey and learningthat each of them had also received such letters, Boughton, in substance, warnedeach of them to have nothing to do with Victor.Scordo gave the following testimony regarding threats uttered on this occasionby Boughton against Victor:[Boughton] said he was going to isolate [Victor] and ... just kept onmaking comparisons.Well, he said when there is a rotten apple in thebushel well, naturally, we will try to get the rotten apple out before theyCummings was a brother-in-law of employee Elizabeth Victor, the complainant dis-chargeeBoughton admitted that sometime in January 1949, an employee named ParksInformed Boughton that Cummings, a relative of Victor, told Parks in substance that theemployees should join the A. F. of L and that on this occasion, he, Boughton, requestedParks to point out Cummings to Boughton on Cummings next visit to the store.6Previously to interrogating lirott, Scordo, and Stuckey, Boughton had been informedabout the letters by Gail Parks Shaffer, the same employee who had reported to Boughtonin January 1949, that Cummings, a union representative, had been advocating organizationto the employees. MONTGOMERY WARD & CO., INCORPORATED649all turn rotten,and he said when a person has T B. or some sort of diseasethey isolate them put them in a place where all the people are the same sonobody[else]gets it.Q Did he ask you anything else?A [Boughton] did ask me something about [taking] sides, if I was goingto be on his side. I didn't know exactly what he meant by that, but wehad been talking about Mrs. Victor, so that is [who]I supposed-he had inmind.and Scordo further testified that she then told Boughton, "Well, I was workingfor Montgomery Ward and I said naturally I was going to do my work," where-upon their conversation concluded.Stuckey, in substance, gave the following regarding her interrogation byBoughton concerning the union letter and threats made at the time by Boughtonthat the latter intended to discharge Victor. She related that she had beencalled to Boughton's office during the latter part of May or early in June, thatBoughton briefly questioned her about Stuckey's time payment account with thestore, that he then asked her whether she had received a letter from the Union,and that when she replied that she had received such a letter, Boughtonremarkedthat if the employees were organized the, so-called second girls would receivethe same wages as department heads (the job Stuckey held), which would beunfair to department heads.Stuckey further testified that Boughton concluded the conversation by stating:"I want you to stay away from Mrs. Victor and her gang" and then said,"I am going to fire her if its the last thing I do."[Emphasis supplied.]Boughton, when testifying on behalf of the Respondent, failed to deny thathe had uttered the threats against Victor attributed to 'him by Scordo andStuckey.He admitted that he had received vountary reports from some of theemployees concerning the union letters of solicitation, but said, "I don't recallasking [any employee if she had received such a letter]I don't think I did."Basing my conclusions on my observation of the four witnesses and a realisticconsideration of all of the evidence in the record I am convinced and find thatBoughton initiated the interrogations regarding the receipt of the unionlettersas related above by Krott, Scordo, and Stuckey and accept the versions of thelast named three witnesses as credible and true.C.The discharge of Elizabeth VictorVictor was hired by Respondent on July 1, 1946, to work as a salesgirl at aweekly wage of $22 50. Two weeks later Manager Boughton called her to hisoffice and told her that the department head in department 11, which handled thesalesof women's sportswear, was quitting, and that since Victor had shownability in performing her work Boughton had decided to promote her to thejob as department head in department 11 and increase her wages to $25 a week."She continued to work regularly on this job until she was terminated in June1949, a few days after the Union openly commenced its organizational campaignamong Respondent's employees. She received two merit wage increases of$2 50 a week each during the year 1947 and two similar merit increases duringthe year of 1948.According to her credited and undenied testimony she had"Although,as further discussed below,the Respondent asserts that the job of departmenthead is a supervisory position,the record fails to show such employees possess substantialsupervisory authority,but are in reality merely first-class salesgirlsThe store employsabout 18 so-called department heads and about 20 other salesgirls all of whom substantiallyperform the same duties. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDnever been reprimanded because of any major delinquency and never warnedthat her job was in jeopardy for any reason.As noted above, Manager Boughton learned in January 1949 that Cummings,Victor's brother-in-law, had been advising some of Respondent's employees toorganize.As also found above, Victor spearheaded the union activities in con-nection with the Union's organizational campaign in May and June 1949, for itwas Victor who furnished the list of names and addresses used by the Union tosolicit Respondent's employees to join it, by sending letters mailed about June 1,1949, to those persons named on the list.On June 11, 1949 (about a week after Boughton learned that the Union wascarrying on an active organizing campaign), Victor left to take,her regular2-week annual vacation.About June 13 or 14, Boughton hired a new employeeto permanentlytake over the job Victor had held for nearly 3 yearsWhenVictor learned on or about June 22 that a new employee had taken over herjob, she called Boughton on the telephone and asked him if that meant shewas being discharged.Boughton replied "Yes" and then refused to give heran explanation for the action taken.7Respondent's defense was that Respondent discharged Victor because shewas a troublemaker and because the sales in her department materially de-creased during 1948 and 1949 as compared to the sales of other departmentsin the organization. In addition, by way of affirmative defense, it asserts thatVictorwas a supervisory employee and therefore not an employee withinthe meaning of the Act.Manager Boughton in his testimony asserted that some of the employeescomplained to him that Victor was a sharp-tongued, sarcastic person, that afew of them requested not to be assigned for work in the vicinity of Victor, thatshe voiced numerous complaints to other employees that "Wards" was not a goodplace to work in because the employees were obliged to work too hard for thewages paid, that she was too outspoken concerning her objections to workingevery Saturday night until 8 30 p. in., and that these complaints started soonafter Victor commenced to work at the store. Boughton was particularly con-cerned about her complaints regarding Saturday night work, for at a meetingof department heads, which Victor attended and which was held about 2 weeksbefore her discharge, Boughton in substance asserted that the store would con-tinue to remain open on Saturday nights regardless of employee objections"Victor credibly asserted and Boughton admitted that he had never personallyreprimanded her because of the above-claimed delinquencies.On the otherhand, the record shows that Victor received four merit raises of $2 50 a weekand that two of them were granted in 1947 and the other two in 1948. Thisleads the undersigned to conclude that her asserted delinquencies were notregarded by Respondent to be as grave as presently contended.In respect to the defense urged that her sales volume showed a greater de-crease during the entire year of 1948, and also during 1949 than that ofother competing employees, this defense is based upon conclusionary testimonyby Boughton unsupported by comparative sales record data available to theRespondent.Employment conditions were not so tight in 1948, that she couldnot have been easily replaced.Moreover, Boughton admitted that she receiveda bonus commission of $43.22 on her sales for the period from April 27 to May7These findings are primarily based upon the credited testimony of Victor,which wasnot substantially or convincingly denied by Boughtons Such complaints regarding working conditions made during conversations betweenemployees are more or less closely related to concerted activities protected by the Act.Therefore,Respondent is treading on dangerous ground when he asserts them to begrounds for discharge._ MONTGOMERY WARD & CO., INCORPORATED65125, 1949.This seems to the undersigned to be a substantial commission for asalesgirl paid a basic wage of $35 a week. In the absence of a more convincingprobative showing by the Respondent that other depaitment heads madebetter comparative records, it strongly refutes Respondent's mere unsupportedassertion that her sales record was poor.In reference to Respondent's claim that Victor was a supervisory employee,the record shows that 18 of the salespersons were classified as so-called de-partment heads and that in addition there were 20 other employees classifiedas second girls or extra employees.All of these employees did substantiallythe same work, namely, engaging in selling merchandise to customers andkeeping records on individual sales made.All of the sales force aided in main-taining a running inventory on the stock on hand at the counters where theyrespectively worked, and in keeping the merchandise on hand in good orderfor display purposes, and in assisting in cleaning the display cases andcounters.They all worked the same hours and so-called department heads onlyreceived a slightly higher basic wage than the so-called second girls.TheBoard has held in the case ofLeopold Adler Company,82 NLRB 482, a caseinvolving another department store, that 11 department heads, all of whomperformed similar work as the department heads at Respondent's store, werenot supervisory employees within the meaning of the Act.Accordingly, I findthat Victor was not a supervisory employee.'D. Concluding findings1. Interference, restraint, and coercionAs found above, Respondent's manager, Boughton, interrogated employeesKrott, Scordo, and Stuckey regarding whether each of them had received solici-tation letters from the UnionRespondent, in effect, contends that such in-terrogations are not violations of the Act.The undersigned does not agree.The law is well settled that interrogations by an employer to his employeesregarding matters of union concern are no business of the employer and areperse violations of Sections 7 and 8 (a) (1) of the Act"As further found above, Boughton's assertionto Scordo, almost immediatelyafter she had admitted to him she had received one of the Union's solicitationletters, that he, Boughton, was going to "isolate" Victor so that she could notcontaminate other employees clearly indicates that Boughton had learned, orat least believed, that Victor was responsible for the advent of the Union atthe store and that he was going to punish Victor for it. Likewise, in view ofthe surrounding circumstances, Boughton's warning to Stuckey to"stay awayfrom Victor and her gang"because he intended to discharge Victor (whichhad been voiced almost immediately after Stuckey's admission that she hadreceived one of the letters from the Union) may only be regarded as a threatto punish employees for engagingin union orconcerted activities.Respondent in effect contends that assuming Boughton's conduct may havebeen a violation of the Act; Respondent is not responsible for it because itsent Boughton written instructions, to refrain from interfering with, coercing,or restraining the employees in connection with their union activities and, inSee also,Providence Public Market Company,79 NLRB 148210 Standard-Coosa-Thatcher Company,85 NLRB 1358;Greensboro Lumber Company,1NLRB 629, 632,Sewell Mfg.Co, 72 NLRB 85, enfd as modified (on other grounds)172 F 2d 459 (C. A. 5) ; AmesSpot Welder Co., Inc,75 NLRB 352, footnote 6;WythevilleKnitting Mills, Inc,78 NLRB 640, enfd as modified (on other grounds) 175 F. 2d 238(C. A3) ; Minnesota Mining & Manufacturing Company,81 NLRB 557 652DECISIONSOF NATIONALLABOR RELATIONS BOARDaddition, ordered him not to discriminate against any employee because ofunion activities."The record shows that these instructions were never posted on the bulletinboards at the Olean store of Respondent and further fails to show that theywere otherwise brought to the attention of employees.Boughton was Respond-ent's supervisor in charge at its Olean store with full authority to hire anddischarge employees.Under the circumstances, Respondent is responsible forhis actions and conduct regarding labor relations activities.On all the foregoing the undersigned is convinced and finds that the above-mentioned acts and statement's of Boughton constituted interference with, re-straint, and coercion of the employees in the exercise of their rights guaranteedin Section 7 of the Act, thus also in violation of Section 8 (a) (1) thereof.2.The discriminatory discharge of VictorThe preponderance of the credible and convincing evidencein the recordconvinces me that Boughton discharged Victor because of her union activities,and not for valid cause as asserted by Respondent.She was summarily terminated by Respondent without notice orwarningduring her regular annual 2-week vacation which began on Monday, June 13,1949.Thereafter, Respondent refused to state to her the reasons for the dis-charge although she had been regularly employedon the samejob for nearly 3years.32The record shows that Victor was the leading protagonist for the Union, foritwas she who first met with the union organizer early in May 1949 when heoutlined a campaign.Thereafter, later in May, Victor furnishedthe organizerwith a list of names and addresses of many of the employees, which list was usedto send out letters by the Union on June 1, soliciting the recipients to join theUnion.It is true as asserted by Respondent that there is a lack of directevidence inthe record to show that Respondent had specific knowledge of Victor's unionactivities, but the record convincingly indicates that Boughtonlearned in somemanner, or was otherwise convinced, that Victor was leadingadherent for theUnion because on or about June 3 or 4, 1949, Boughton asserted to employeeScordo that he was going to "isolate" Victor to prevent her from contaminat-ing other employees.Also, on or about the same day, he warnedemployeeStuckey, to "stay away from Victor and her gang" followed by an assertion thatBoughton was going to discharge Victor if it was the last thing he did.In viewof the surrounding circumstances, it is a fair and reasonable inference and Ifind that he intended to punish Victor because he believed she was responsiblefor bringing the Union into the store, because the record fails to show that shehad committed any major delinquencies that would justify a summarydischargewithout warning.But, it does convincingly show that Boughton was greatlyannoyed by the union activities among the employees.Moreover, the recordfails to show convincingly that Victor's sales record was poor as asserted byRespondent or that she caused serious trouble among the employees.Had11 Following the passage of the so-called Taft-Hartley Act, Respondent sent a restate-ment of its labor relations policies to its store managers, by mailing them a four-pagemimeographed document containing the revised policyAdmission of the document(masked Respondent's rejected Exhibit 5) was denied on the grounds that the documentwas not properly identifiedOn reconsideration, I believe the ruling was too technicaland hereby rule that it may be received in evidence12Respondent hired a new employee to replace Victor on or about June 14, 1949, andVictor first learned of the matter on or about June 22, a few days before her vacation endedon June 25 MONTGOMERYWARD & CO., INCORPORATED653either contention been sound it is inconceivable that Respondent would haveretained her services for nearly 3 years, or until the Union appeared on thesceneSatisfactory employees to meet the reasonable requirements expectedof salesgirls could have been hired during all of 1948.Under the circumstances,I am convinced and find that Victor was not discharged for cause within themeaning of Section 10 (c) of the Act.On all of the foregoing and the entire record, the undersigned concludes andfinds that by discharging and refusing to reinstate Elizabeth Victor because sheengaged inconcerted or union activities, Respondent has discriminated with re-gard to the hire and tenure of her employment, thereby discouraging member-ship in a labor organization, and interfering with, restraining, and coercing theemployees in the exercise of the rights guaranteed in Section 7 of the Act, inviolation of Section 8 (a) (1) and (3) thereof.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in Section III, above, occurring inconnection with the operations of Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes, burdening andobstructing commerce and the free flow of commerceV. THE REMEDYHaving found that Respondent has engaged in certain unfair labor prac-tices, it will be recommended that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policies of the Act.It has been found that Respondent discriminated in regard to the hire andtenure of employment of Elizabeth Victor thereby discouraging membershipin the Union It will be recommended that Respondent offer Victor immediateand full reinstatement to her former or substantially equivalent position," with-out prejudice to her seniority or other rights and privileges, and that Respond-ent make whole Elizabeth Victor for any loss of pay she may have suffered bypayment to her of a sum of money equal to the amount she would normallyhave earned as wages from June 25, 1949, the (late of the discrimination againsther" to the date of Respondent's offer of reinstatement, less her net earn-ings during such period.l"The loss of pay shall be computed on the basis ofeach separate calendar quarter or portion thereof during the period fromRespondent's discriminatory action to the date of a proper offer of reinstate-ment It will be further recommended that Respondent make available to theBoard, upon request, payroll and other records to facilitate the checking ofthe amount of back pay due. 16The scope of Respondent's illegal conduct discloses a purpose to defeat self-organization among its employees.Such conduct, which is specifically viola-tive of Section S (a) (1) and (3) of the Act, reflects a determination generallyto interfere with, restrain, and coerce its employees in the exercise of the rightto self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and to engage in13The Chase National Bank of theCity of NewYork,San Juan,PuertoRico,Branch,65 NLRB 827"Thisdate is fixed by the fact thather annual vacation ended on June 25, 1949, andit is presumedthat shewas paid up until this date.1ECrossettLumheiCompany,8 NLRB 440, 497-816T1Fll'oolwoith Company,90 NLRB 289;Cen-Tennial Cotton GanCompany,90NLRB 2,45 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerted activities for the purposes of collective bargaining or other mutualaid or protection, and present a ready and effective means of destroying self-organization among its employees.Because of Respondent's unlawful conductand since there appears to be an underlying attitude of opposition on the partof Respondent to the purposes of the Act to protect the rights of employees gen-erally," the undersigned is convinced that if Respondent is not restrained fromcommitting such conduct, the danger of their commission in the future is to beanticipated from Respondent's conduct in the past, and the policies of the Actwill be defeated. In order, therefore, to make effective the interdependentguarantees of Section 7 of the Act, to prevent a recurrence of unfair labor prac-tices, and thereby minimize industrial strife which burdens and obstructs com-merce, and thus effectuate the policies of the Act, the undersigned will recom-mend that Respondent cease- and desist from in any manner infringing uponthe rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAW1.American Federation of Labor is a labor organization within the meaningof Section2 (5) ofthe Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.3.By discriminating in regard to the hire and tenure of employment of Eliza-beth Victor and thereby discouraging membership in American Federation ofLabor, Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume ]17 SeeMay Department Stores Company, etc. v. N. L. R. B,326 U. S. 376.KELLY A. SCOTTandINTERNATIONAL ASSOCIATION OF MACHINISTS,DISTRICT LODGE No. 727.Case No.. 1-CA-753.March 5, 1591Decision and OrderOn November 29, 1950, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that he cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondent,filed exceptions to the Intermediate Report, and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examiner'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Members Houston,Reynolds,and Styles].93 NLRB No. 98.